23 Ill. App. 2d 509 (1959)
163 N.E.2d 212
Roberta M. Elkins, Appellant,
v.
Joseph Kopp and Maurice J. Greenbaum, d/b/a Jam Inn, Prudential Insurance Co., Kerbel Restaurant, Inc., and Lakeview Charitable Foundation, Appellees.
Gen. No. 47,794.
Illinois Appellate Court  First District, Second Division.
December 31, 1959.
Released for publication January 19, 1960.
Heller and Morris, for appellant.
Brody and Gore, for Joseph Kopp, Maurice Greenbaum, and Prudential Insurance Company, Price, Roddy, and Schlager (Kenneth H. Taylor, of counsel) for Kerbel's Restaurant, Inc., and Lakeview Charitable Foundation.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE MURPHY.
Reversed and remanded.
Not to be published in full.